MEMORANDUM ***
Diego Francisco-Tzaj, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from the Immigration Judge’s order denying his application for asylum and withholding of removal. We lack jurisdiction to review his asylum claim, but we have jurisdiction over his withholding of removal claim pursuant to 8 U.S.C. § 1252(a). We dismiss the petition in part and deny the petition in part.
We have no jurisdiction to review the BIA’s determination that no “extraordinary circumstances” excused FranciscoTzaj’s late filing of his asylum application. See Molina-Estrada v. INS, 281 F.3d 906, 910 (9th Cir.2002).
We review for substantial evidence the BIA’s factual determinations and must uphold them unless the evidence compels a contrary result. Singh v. INS, 134 F.3d 962, 966 (9th Cir.1998). We conclude that the evidence does not compel a finding that Francisco-Tzaj is entitled to withholding of removal. See Arriaga-Barrientos v. INS, 937 F.2d 411, 414 (9th Cir.1991).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.